Order entered December 17, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00940-CV

              FIVE STAR GLOBAL, LLC, ET AL., Appellants

                                        V.

                     MARK HULME, ET AL., Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-08643

                                   ORDER

      Before the Court is appellants’ December 16, 2020 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to January 11, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE